Exhibit 10.2

FIRST AMENDMENT
DATED AS OF SEPTEMBER 9, 2014
TO
RECEIVABLES SALE AGREEMENT
DATED AS OF May 31, 2012
THIS AMENDMENT (the “Amendment”), dated as of September 9, 2014, is entered into
among GMO Receivables Company (the “Seller”), KCP&L Greater Missouri Operations
Company (the “Initial Collection Agent”), Victory Receivables Corporation (the
“Purchaser”), and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as
agent for the Purchaser (the “Agent”).
Reference is hereby made to that certain Receivables Sale Agreement, dated as of
May 31, 2012 (the “Sale Agreement”), among the Seller, the Initial Collection
Agent, the Purchaser and the Agent. Terms used herein and not otherwise defined
herein which are defined in the Sale Agreement or the other Transaction
Documents (as defined in the Sale Agreement) shall have the same meaning herein
as defined therein.
For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:
Section 1.    Upon execution by the parties hereto in the space provided for
that purpose below, the Sale Agreement shall be, and it hereby is, amended as
follows:
(a)    The defined term “Seasonal Period” appearing in Schedule I of the Sale
Agreement is hereby amended in its entirety and as so amended shall read as
follows:
“Seasonal Period” means from the Settlement Date occurring in November of a
calendar year to and excluding the settlement date occurring in June the
succeeding calendar year.
(b)    Clause (d) of the defined term “Termination Date” appearing in Schedule I
of the Sale Agreement is hereby amended in its entirety and as so amended shall
read as follows:


(d)    September 9, 2015.
Section 2.    The Sale Agreement, as amended and supplemented hereby or as
contemplated herein, and all rights and powers created thereby and thereunder or
under the other Transaction Documents and all other documents executed in
connection therewith, are in all respects ratified and confirmed. From and after
the date hereof, the Sale Agreement shall be amended and supplemented as herein
provided, and, except as so amended and supplemented, the Sale Agreement, each
of the other Transaction Documents and all other documents executed in
connection therewith shall remain in full force and effect. The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, operate as a



--------------------------------------------------------------------------------



waiver of any right, power or remedy of the Agent or the Purchaser under, nor
constitute a waiver of any provision of, the Sale Agreement.
Section 3.    This Amendment shall be effective as of the date first above
written upon satisfaction of the following conditions precedent:
(a)    The Agent shall have received counterparts of this Amendment duly
executed by the parties hereto.
(b)    The Agent shall have received executed counterparts to the First
Amendment to Fee Letter and the renewal fee described therein.
(c)    The Seller shall have delivered to the Agent a certificate of its
Secretary certifying the resolutions of the Seller’s board of directors
approving this Amendment and the increase in the Purchase Limit.
(d)    No Events of Default shall have occurred and be continuing either before
or immediately after giving effect to this Amendment.
(e)    The representations and warranties contained in the Sale Agreement shall
be true and correct both as of the date hereof and immediately after giving
effect to this Amendment.
Section 4.    This Amendment may be executed in two or more counterparts, each
of which shall constitute an original but both or all of which, when taken
together, shall constitute but one instrument. Delivery of an executed
counterpart hereof by facsimile or other electronic means shall be deemed to be
an original.
Section 5. This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.
Section 6.    This Amendment shall be governed by and construed in accordance
with the internal laws of the State of New York (including Section 5-1401-1 of
the General Obligations Law), but without regard to any other conflict of laws
provisions thereof.


[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

- 2-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.


 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
 
NEW YORK BRANCH, as the Agent
 
 
 
 /s/ Eric Williams
 
By: Eric Williams
 
Title: Managing Director
 
 

 
VICTORY RECEIVABLES CORPORATION
 
 
 
 /s/ David V. DeAngelis
 
By: David V. DeAngelis
 
Title: Vice President
 
 

 
GMO RECEIVABLES COMPANY
 
 
 
/s/ James P. Gilligan
 
By: James P. Gilligan
 
Title: President
 
 

 
KCP&L GREATER MISSOURI OPERATIONS
 
COMPANY
 
 
 
/s/ Lori Wright
 
By: Lori Wright
 
Title: Vice President - Investor Relations and
 
Treasurer




- 3-